The petition herein was filed by A.B. Forrest on behalf of his wife, Euphrasie Forrest. It is averred that Euphrasie Forrest is confined in the Oklahoma Central State Hospital at Norman, Oklahoma, and has been so confined therein since the 17th day of May, 1923; that said Euphrasie Forrest was committed to said institution by the proper authorities of Cotton county, Oklahoma; that she has completely recovered, and is at this time sane, and is therefore illegally detained and restrained of her liberty by Dr. D.W. Griffin, superintendent of said institution. It is further averred that petitioner is a farmer, living at Dumont, Texas, and desires to take his wife back to their home; that they have two minor children, who need the care and attention of their mother, the said Euphrasie Forrest. The material facts in the case, as shown by the testimony taken upon the hearing, are in substance that George Hicks, about 23 years of age, eloped with petitioner's daughter, a schoolgirl 15 years of age, attending school at Walters; that a few months later the couple returned to the home of petitioner at Walters, and a few minutes afterwards George Hicks was shot and killed by petitioner's wife. Petitioner and his wife were both charged with the murder of Hicks. Upon a hearing on the issue of insanity, Mrs. Forrest was adjudged insane and committed to the State Hospital for *Page 207 
the Insane at Norman. A few months later she gave birth to a child. It was further shown that Mrs. Forrest has fully recovered from her mental malady. The respondent Dr. Griffin, as a witness, admitted that Mrs. Forrest had fully recovered from her mental malady. The county attorney of Cotton county having announced that the case against Mrs. Forrest was dismissed, and the court finding that the mental condition of Mrs. Forrest is normal, it was ordered and adjudged that the writ be awarded, and that she be discharged.